DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on November 26, 2021, were received. Claim 1 has been amended. Claims 3-4 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-3 and 6-15 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 3, 2021.

Claim Rejections - 35 USC § 103
4. 	The rejection of Claims 1-3 and 5-15 under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2014/018753 A1) in view of Takeuchi et al. (US 2016/0079582 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-9 of the Remarks dated November 26, 2021.

Reasons for Allowance
5.	Claims 1-3 and 6-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Chu et al. (US 2014/018753 A1) in view of Takeuchi et al. (US 2016/0079582 A1), teach an electrode plate comprising a current collector, an electrode active material layer and a safety coating disposed between the current collector and the electrode active material layer, wherein the safety coating includes a polymer matrix comprising a fluorinated polyolefin and/or chlorinated polyolefin, a conductive material and an inorganic filler.  The closest prior art do not teach, fairly suggest or render obvious wherein the electrode plate includes a safety coating consisting essentially of a polymer matrix, a conductive material and an inorganic filler, and wherein the inorganic filler is selected from at least one of lithium cobalt oxide, lithium manganese oxide, lithium nickel oxide, lithium nickel manganese oxide, lithium nickel manganese cobalt oxide, lithium nickel manganese aluminum oxide, lithium iron phosphate, lithium vanadium phosphate, lithium cobalt phosphate, lithium manganese phosphate, lithium iron silicate, lithium vanadium silicate, lithium cobalt silicate, lithium manganese silicate, lithium titanate, or at least one of a conductive carbon coating modified above material or a conductive metal coating modified above material.
With regard to independent Claim 12, the closest prior art, Chu et al. (US 2014/018753 A1) in view of Takeuchi et al. (US 2016/0079582 A1), do not teach, fairly suggest or render obvious wherein the safety coating consists essentially of a polymer matrix of fluorinated polyolefin and/or chlorinated polyolefin, a conductive material and an inorganic filler having an average particle diameter D of 100nm≤D≤10µm.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725